 


 HR 3206 ENR: An Act to extend temporarily certain authorities of the Small Business Administration
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 3206 
 
AN ACT 
To provide for an additional temporary extension of programs under the Small Business Act and the Small Business Investment Act of 1958 through December 15, 2007, and for other purposes. 
 
 
1.Additional temporary extension of authorization of programs under the Small Business Act and the Small Business Investment Act of 1958 
(a)In generalSection 1 of the Act entitled An Act to extend temporarily certain authorities of the Small Business Administration, approved October 10, 2006 (Public Law 109–316; 120 Stat. 1742), as amended by section 1 of Public Law 110–4 (121 Stat. 7), is further amended by striking July 31, 2007 each place it appears and inserting December 15, 2007. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on July 31, 2007. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
